Order entered March 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01019-CV

          USAA CASUALTY INSURANCE COMPANY, Appellant

                                       V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DC-13-00156-E

                                    ORDER

      Before the Court is appellee’s March 18, 2021 unopposed motion for a

fourteen-day extension of time to file her brief. We GRANT the motion and

ORDER the brief be filed no later than April 6, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE